Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19     PageID.1268       Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,
                                 Plaintiff,
                                              Case No. 15-cr-20382


 D-1 PAUL NICOLETTI,                          HON. VICTORIA A. ROBERTS
                                 Defendant.

 _______________________________________/

 _______________________________________________________________

       Craig A. Weier (P33261)                    James C. Howarth
       Assistant United States Attorney           Attorney for Defendant
       211 W. Fort Street, Suite 2001             615 Griswold, Suite 820
       Detroit, Michigan 48226                    Detroit, Michigan 48226
       (313) 226-9678                             (313) 963-1455
       craig.weier@usdoj.gov                      james-howarth@att.net

       John K. Neal
       Assistant United States Attorney
       211 W. Fort Street, Suite 2001
       Detroit, Michigan 48226
       (313) 226-9644
       john.neal@usdoj.gov

 _______________________________________________________________

                   GOVERNMENT’S MOTION FOR CLARIFICATION

       The United States of America, by and through its counsel, respectfully

 submits this Motion for Clarification of the Court’s Order Denying the

 Government’s Motion in Limine to Bar Evidence, Examination, and

 Argument Suggesting that the Uninsured Status of Fifth Third Mortgage
Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19      PageID.1269    Page 2 of 7



 Michigan, LLC Precludes a Finding of Guilt (Dkt. No. 128). The Court’s

 ruling contains language that, in the government’s view, would require the

 government to prove an element that it is not legally required to prove in order

 to convict the defendant of Bank Fraud pursuant to 18 U.S.C. § 1344(2). The

 government respectfully asks the Court to be heard on this issue on Monday

 morning, because clarity on this matter will fundamentally shape the nature of

 the government’s proofs and the structure of the trial.

       The parties do not dispute that the entity that actually loaned the funds

 at issue in this case was Fifth Third Mortgage Michigan. The parties further

 agree that Fifth Third Mortgage Michigan was not, pursuant to the law as it

 existed in 2005, a federally insured financial institution under the terms of 18

 U.S.C. § 20. Contrary to the language in the Court’s Order, the parties

 therefore do not have a “fundamental disagreement over who actually loaned

 the funds to Nicoletti.” It was Fifth Third Mortgage Michigan that did so.

       What the parties dispute is the import of this fact. The government

 maintains that the funds that flowed to Nicoletti as a result of his scheme came

 from Fifth Third Mortgage Michigan accounts maintained at Fifth Third Bank.

 Fifth Third Bank is and was a federally insured financial institution. The

 government will prove that all of the funds obtained through Nicoletti’s

 scheme were thus under the custody or control of a federally insured financial
Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19        PageID.1270     Page 3 of 7



 institution. Therefore, the government maintains that the insured status of

 Fifth Third Mortgage Michigan is legally irrelevant, which spurred the

 government to file its Motion in Limine on this point.

       The Court’s Order states that “the insured status of the lender is an

 essential element of the case that the government must prove.” Respectfully,

 the government submits that this statement is legally incorrect, given the prong

 of the bank fraud statute upon which the government will seek to instruct the

 jury. The government intends to proceed under prong (2) of 18 U.S.C. § 1344,

 which criminalizes a scheme or artifice “to obtain any of the moneys, funds,

 credits assets, securities, or other property owned by, or under the custody or

 control of, a financial institution by means of false or fraudulent pretenses,

 representations, or promises.” 18 U.S.C § 1344 (2). The character of the lender

 is irrelevant under this prong of the statute. All that matters is that as part of

 the scheme to defraud “someone cause(d) a federally insured bank to transfer

 funds under its possession and control.” United States v. Warshak, 631 F.3d 266,

 313 (6th Cir. 2010)(emphasis in original). The government will be able to prove

 that here.

       Were the government proceeding under prong (1) of the bank fraud

 statute, which criminalizes a scheme “to defraud a financial institution,” then

 the “insured status of the lender” or victim would be relevant, as it would be
Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19        PageID.1271    Page 4 of 7



 an element of the offense. The government maintains that it could successfully

 proceed under prong 1, as Fifth Third Mortgage Michigan is ultimately owned

 by Fifth Third Bank, and a fraud on Fifth Third Mortgage Michigan would

 result in a loss to the insured parent entity. However, because the issue of

 whether defrauding a subsidiary is tantamount to defrauding a parent financial

 institution is currently under consideration by the Sixth Circuit,1 the

 government had hoped to forego any argument relative to Section 1344(1), and

 rely, instead, on Section 1344(2). By proceeding on the latter prong only, the

 government maintains that the trial will be greatly simplified and will not

 involve complex questions about parent-subsidiary relationships and affiliate

 ownership structures in the banking industry.

         The government’s position on liability under § 1344(2) is affirmed in

 both the pattern jury instructions in the Sixth Circuit and in Supreme Court

 and Sixth Circuit case law. Sixth Circuit pattern instruction 10.03B makes

 clear that no intent to defraud a bank is required, that the bank need not suffer

 a loss or risk of loss, nor that the false or fraudulent pretenses, representations,

 or promises were made to the bank. See Sixth Cir. Pattern Instruction 10.03B (3).

 Pursuant to the instruction, the government must prove that “ that the



 1
     United States v. Banyan and Puckett, Nos. 17-6410, 17-6493 (CA6, 2018).
Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19                          PageID.1272   Page 5 of 7



 defendant knowingly executed or attempted to execute a scheme to obtain any

 of the money, funds, or property under the custody or2 control of a bank, by

 means of false or fraudulent pretenses, representations or promises.” Id. The

 pattern jury instructions go on to include elements concerning materiality,

 fraudulent intent, and the federally insured status of the bank, but do not

 require proof of intent to defraud a bank, proof that the bank suffered a loss,

 proof that false representations were made to the bank, or proof that the bank

 was exposed to a risk of loss. See Id.

           The Sixth Circuit’s pattern jury instructions are based upon Supreme

 Court and Sixth Circuit case law construing Section 1344(2). The Supreme

 Court has held that no intent to defraud the bank is required for liability to

 arise under Section 1344(2). See Loughrin v. United States, 573 U.S. 351, 360-361

 (2014). The Supreme Court further noted that no risk of loss to the financial

 institution is required under Section 1344(2), stating that “the broad language

 in § 1344(2) describing the property at issue—‘property owned by or under the

 custody or control of’ a bank—appears calculated to avoid entangling courts in

 technical issues of banking law about whether the financial institution or,

 alternatively, a depositor would suffer the loss from a successful fraud.” Id. at




 2
     Words “custody or” added to comport with statutory language. 18 U.S.C. § 1344(2).
Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19        PageID.1273    Page 6 of 7



 366, n.9. And the Sixth Circuit has been extremely plain on the elements of

 Section 1344(2); the Circuit has stated “[i]t is sufficient if the defendant in the

 course of committing fraud on someone causes a federally insured bank to

 transfer funds under its possession and control.”Warshak, 631 F.3d at 313.

       If the government is required to prove that an insured entity was the

 ultimate “victim” or “lender,” in this case, then the Court will have added an

 element to 1344(2), which is not apparent in the jury instructions. If that

 element is imported into the government’s proposed jury instructions, then the

 government’s theory of liability under Section 1344(2) will have been

 essentially merged with the elements of Section 1344(1). This will change the

 jury instructions and therefore the entire structure of the government’s case.

 The government submits that this would be erroneous and would

 unnecessarily complicate the proceedings. The government therefore

 respectfully requests that the parties be heard on this matter on Monday

 morning.

              Respectfully Submitted,

              MATTHEW SCHNEIDER
              United States Attorney

              s/John K. Neal                  s/Craig A. Weier
              John K. Neal                    Craig A. Weier
              Assistant U.S. Attorney         Assistant U.S. Attorney
Case 2:15-cr-20382-VAR-MKM ECF No. 130 filed 04/27/19    PageID.1274    Page 7 of 7



            211 W. Fort St., Suite 2001    211 W. Fort Street, Suite 2001
            Detroit, Michigan 48226        Detroit, Michigan 48226
            (313) 226-9644                 (313) 226-9678
            john.neal@usdoj.gov            craig.weier@usdoj.gov

                        CERTIFICATE OF SERVICE

       On April 27, 2019, the undersigned filed the foregoing using the Court’s
 Electronic Filing System which automatically serves a copy to all counsel of
 record.

                                     S/John K. Neal
                                     Assistant United States Attorney
